DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 9/18/2020. This action is Non-Final. Claims 1-20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50 – 57, hereinafter referred to as the “2019 PEG”).
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 1 – 10 and 17 – 20) and computer (claims 11 – 16) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization human activities, which falls into the “software per se” group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recite the abstract idea of collecting, by a first AI application of a first AI computer, data to include in a dataset, which falls within the abstract idea of a mental process (data gathering). It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in 2019 PEG. The recitation of generic computer components does not negate the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1: 
A method comprising: collecting, by a first AI application of a first AI computer, data to include in a dataset; providing, by the first AI application of the first AI computer, an offer for the dataset to an offering platform; receiving, by the first AI application of the first Al computer, a response to the offer from a second AI application of a second Al computer; determining, by the first AI application of the first AI computer, whether or not to provide the dataset to the second AI application of the second AI computer; and based on the determining, providing, by the first AI application of the first AI computer, the dataset to the second AI application of the second AI computer in an interaction.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to dataset (claim 1). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount a particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element of combination of elements amount to significantly more than the judicial exception. 
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to providing, by the first AI application of the first AI computer, an offer for the dataset to an offering platform, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/ Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation providing, by the first AI application of the first AI computer, an offer for the dataset to an offering platform, is performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". 
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc. ...

. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims 2 – 10, 12 – 16 and 18 – 20 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of blockchain, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis et al., U.S. Patent Application Publication No.: 2017/0287038 (Hereinafter “Krasadakis”), and further in view of Tiell, et al., U.S. Patent Application Publication No.: 2017/0054611 (Hereinafter “Tiell”).
Regarding claim 1, Krasadakis teaches, a method comprising:
collecting, by a first Al application of a first Al computer, data to include in a dataset (Krasadakis [0018]: More specifically, the product information comprises product instances, product specifications, or other product descriptions for a given product, e.g., a particular model of automobile, particular amount of horsepower, a particular capacity to carry certain numbers of passengers, etc. … Supply and demand figures, either from a market perspective (e.g., a collection of retailers are out of a product) or from the individual retailer perspective may also be used to vary negotiations between the AI buyer and seller agents.  Additional and alternative buyer and seller parameters may also be used, as this list is not meant to be exhaustive.):
providing, by the first Al application of the first Al computer, an offer for the dataset to an offering platform (Krasadakis [0015]: As a general introduction, the AI negotiators broadcast what the buyers and sellers are looking to purchase and sell, respectively, and in some examples, this is how initial matches between the buyer and seller AI negotiator bots are made.  Along these lines, a pairwise communication begins negotiations based on the parameters and the strategy setup for each agent.  In some examples, the buyer AI negotiators monitor the offers from the seller AI negotiators and negotiate the best deals possible based on pre-defined buying parameters and buyer elasticity set by the buyer.  Similarly, the seller AI negotiators negotiate the best deals possible for the sellers based on pre-defined buying parameters and seller elasticity set by the seller.  The disclosed examples allow a buyer to create a buyer AI negotiator for a product or service that interacts with the various seller AI negotiators of the retailers and identifies where to purchase the requested product or service based on buying parameters and elasticity of the consumer.);
receiving, by the first Al application of the first Al computer, a response to the offer from a second Al application of a second Al computer (Krasadakis [0046]: Alternatively or additionally, the buyer 124 may allow the buyer negotiation elasticity 118 to be dynamically set based on the automated negotiations with AI seller agents.  For example, offers and counter-offers may be submitted and received by the AI buyer agent created on a server in response to the server receiving the buyer negotiation parameters 116 and 118.);
determining, by the first Al application of the first Al computer, whether or not to provide the dataset to the second Al application of the second Al computer (Krasadakis [0112]: “… receiving a first acceptance from the buyer of the negotiated terms of the offer for the product or service, communicating the acceptance of the negotiated terms of the offer to a respective seller AI negotiation agent, receiving a second acceptance of the negotiated terms of the offer from a seller associated with the respective seller AI negotiation agent;” Here, based on the first and second acceptances of the seller’s offer, the dataset is provided to the buyer’s AI computing bot / computer.); and
Krasadakis does not clearly teach, based on the determining, providing, by the first Al application of the first Al computer, the dataset to the second Al application of the second Al computer in an interaction. However, Tiell [0030] teaches, “The individual platforms 102 may each generate data 104 that is associated with end-user(s) 116, such as data describing user identity, user characteristics, user activities, user purchases, content browsed by the user, and so forth.  In some examples, the data 104 may be provided to the platform(s) 102 by the end-user 116, or may be otherwise generated based on the end-user's interactions with the platform 102.  The data 104 may include personally identifiable information (PII) of the end-user 116, such as user name(s), address(es), telephone number(s), login information (e.g., credentials) to access the individual platform 102, or other information that may enable identification of the particular end-user 116 or that is particularly associated with the end-user 116.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Krasadakis et al. to the Tiell’s system by adding the feature of user interactions. The references (Krasadakis and Tiell) teach features that are analogous art and they are directed to the same field of endeavor, such as artificial intelligence data. Ordinary skilled artisan would have been motivated to do so to provide Krasadakis’s system with enhanced data. (See Tiell [Abstract], [0019], [0030], [0043], [0053]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the method of claim 1, wherein the first Al application is associated with a first Al identifier, and wherein the first Al identifier is included in the offer (Krasadakis [0055]: Additionally, the database cluster 204 stores user profile data 222 that includes unique identifiers of the buyers 123 (e.g., IDs, emails, account numbers, globally unique identifiers (GUIDs), demographics, gender, location, etc.), offers and purchasing history, negotiated offers and finalized deal terms of the users' buyer AI negotiators 206, and the like.).
Regarding claim 3, the method of claim 1, wherein the offering platform is in the form of a blockchain (Tiell [0043]: In some implementations, the data tracking information 118 may include a blockchain for each portion of data 104.).
Regarding claim 4, the method of claim 1, wherein the dataset is high frequency data derived from a plurality of user devices (Tiell [0019]: In some implementations, various types of entities (e.g., individuals, computing devices, processes, etc.) may interact with the super-platform.  Such entities may include data disclosers (e.g., data providers), data manipulators, and data consumers.  A data discloser may be any entity that generates and/or provides the data to the super-platform.  A data discloser may also be any entity that causes the data to be generated and/or provided to the super-platform.).
Regarding claim 5, the method of claim 1, further comprising:
reviewing by the first Al application, a review of the dataset on a reputation platform provided by second Al application to the reputation platform (Tiell [0053]: In some instances, if a reviewer has a higher reputation and/or rating themselves, their reviews may be assigned a greater weight (e.g., compared to other reviewers) when determining the aggregate trust metric.).
Regarding claim 6, the method of claim 5, wherein the reputation platform comprises a reputation blockchain (Tiell [0057]: In some implementations, the data tracking information 118 includes a blockchain for a portion of data 104, where a portion may be one or more records, one or more data objects, or any other amount of data 104.).
Regarding claim 7, the method of claim 5, wherein the blockchain comprises a header and a body, the body comprising a plurality of reviews (Tiell [0074]: Implementations provide for a trust framework in which an entity associated with the super-platform is evaluated by other entities who may provide trust ratings regarding the evaluated entity.  Because the super-platform may not enable a particular entity to sponsor and/or pay for (e.g., favorable) ratings from other entities, implementations provide a trust framework that may be more trustworthy than traditional review systems in which favorable reviews may be bought.).
Regarding claim 8, the method of claim 1, wherein the dataset is derived from social network data (Krasadakis [0061]: The market intelligence component 210 may be used by the buyer AI negotiator 206 and/or the seller AI negotiator 208 to access a repository of market, social, supply-and-demand, and industry data in a database cluster 204 in order to gauge the state of the market and influence the negotiations for product offers.  … Trends and social data 216 may indicate different social trends determined from online sources like social media commentary, online articles, product comments, online reactions, online suggestions, online complaints, or the like).
Regarding claim 9, the method of claim 1, wherein second Al computer posts a value for the first Al computer for receiving the dataset (Krasadakis [0045]: Moreover, the buyer negotiation parameters 116 may indicate specific values, ranges, and/or weightings for the buyer parameter mentioned herein.  For example, a range of specifications may be provided by the buyer 124 and designated as more important than a particular delivery date and price point.  Moreover, in some examples, the buyer 124 may also specify corresponding buyer negotiation elasticity 118 for the any of the buyer negotiation parameters 116.).
Regarding claim 10, the method of claim 1, wherein the first Al computer communicates with the second Al computer over a communications network, the communications network comprising the Internet (Krasadakis [0040]: The network 126 may include any computer network, for example the Internet, a private network, local area network (LAN), wide area network (WAN), or the like.  The network 126 may include various network interfaces, adapters, modems, and other networking devices for communicatively connecting the client devices 100, the application server 202, and the external song database cluster 204 referenced in FIG. 2.  The network 126 may also include configurations for point-to-point connections.).
Regarding claim 11, Krasadakis teaches, an Al computer comprising:
a processor; and a computer readable medium coupled to the processor, the computer readable medium comprising code, executable by the processor (Krasadakis [0033]: In some examples, the client device 100 has at least one processor 102, one or more input/output (I/O) components 104, and computer-storage memory 106.  More specifically, the computer-storage memory 106 is embodied with machine-executable instructions comprising an operating system 108, a communications interface component 110, a user interface component 112, and an AI buyer application 114.), 
to implement a method comprising collecting data to include in a dataset (Krasadakis [0018]: More specifically, the product information comprises product instances, product specifications, or other product descriptions for a given product, e.g., a particular model of automobile, particular amount of horsepower, a particular capacity to carry certain numbers of passengers, etc. … Supply and demand figures, either from a market perspective (e.g., a collection of retailers are out of a product) or from the individual retailer perspective may also be used to vary negotiations between the AI buyer and seller agents.  Additional and alternative buyer and seller parameters may also be used, as this list is not meant to be exhaustive.);
providing an offer for the dataset to an offering platform (Krasadakis [0015]: In some examples, the buyer AI negotiators monitor the offers from the seller AI negotiators and negotiate the best deals possible based on pre-defined buying parameters and buyer elasticity set by the buyer.  Similarly, the seller AI negotiators negotiate the best deals possible for the sellers based on pre-defined buying parameters and seller elasticity set by the seller.  The disclosed examples allow a buyer to create a buyer AI negotiator for a product or service that interacts with the various seller AI negotiators of the retailers and identifies where to purchase the requested product or service based on buying parameters and elasticity of the consumer.);
receiving a response to the offer from a second Al application of a second Al computer (Krasadakis [0046]: Alternatively or additionally, the buyer 124 may allow the buyer negotiation elasticity 118 to be dynamically set based on the automated negotiations with AI seller agents.  For example, offers and counter-offers may be submitted and received by the AI buyer agent created on a server in response to the server receiving the buyer negotiation parameters 116 and 118.);
determining whether or not to provide the dataset to the second Al application of the second Al computer (Krasadakis [0112]: “… receiving a first acceptance from the buyer of the negotiated terms of the offer for the product or service, communicating the acceptance of the negotiated terms of the offer to a respective seller AI negotiation agent, receiving a second acceptance of the negotiated terms of the offer from a seller associated with the respective seller AI negotiation agent;” Here, based on the first and second acceptances of the seller’s offer, the dataset is provided to the buyer’s AI computing bot / computer.); and
Krasadakis does not clearly teach, based on the determining, providing the dataset to the second Al application of the second Al computer in an interaction. However, Tiell [0030] teaches, “The individual platforms 102 may each generate data 104 that is associated with end-user(s) 116, such as data describing user identity, user characteristics, user activities, user purchases, content browsed by the user, and so forth.  In some examples, the data 104 may be provided to the platform(s) 102 by the end-user 116, or may be otherwise generated based on the end-user's interactions with the platform 102.  The data 104 may include personally identifiable information (PII) of the end-user 116, such as user name(s), address(es), telephone number(s), login information (e.g., credentials) to access the individual platform 102, or other information that may enable identification of the particular end-user 116 or that is particularly associated with the end-user 116.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Krasadakis et al. to the Tiell’s system by adding the feature of user interactions. The references (Krasadakis and Tiell) teach features that are analogous art and they are directed to the same field of endeavor, such as artificial intelligence data. Ordinary skilled artisan would have been motivated to do so to provide Krasadakis’s system with enhanced data. (See Tiell [Abstract], [0019], [0030], [0043], [0053]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 12, the Al computer of claim 11, wherein the computer readable medium comprises an Al application (Krasadakis [0043]: In some examples, the AI buyer application 114 translates and handles purchasing parameters into negotiation points for interacting with the various seller AI negotiators 208.).
Regarding claim 13, the Al computer of claim 11, wherein the computer readable medium comprises a blockchain communication application (Tiell [0043]: In some implementations, the data tracking information 118 may include a blockchain for each portion of data 104.).
Regarding claim 14, the Al computer of claim 11, wherein the data comprises high frequency data from an Internet of Things network (Tiell [0019]: In some implementations, various types of entities (e.g., individuals, computing devices, processes, etc.) may interact with the super-platform.  Such entities may include data disclosers (e.g., data providers), data manipulators, and data consumers.  A data discloser may be any entity that generates and/or provides the data to the super-platform.  A data discloser may also be any entity that causes the data to be generated and/or provided to the super-platform.).
Regarding claim 15, the Al computer of claim 11, wherein the computer readable medium comprises an Al application comprising a neural network (Krasadakis [0124]: Machine learning, natural language processing, data mining, statistical modeling, predictive modeling, deep learning, neural networks, and game theory components may be implemented on the server-side components discussed herein.  Some or all of these will be used to handle the multiple inputs.  For instance, entities may be extracted from unstructured data, used to predict prices, used for certain optimization tasks, used to enable the AI negotiation agents disclosed herein to learn etc.).
Regarding claim 16, the Al computer of claim 11, wherein the Al computer comprises a plurality of networked computational devices (Krasadakis [0040]: The network 126 may include any computer network, for example the Internet, a private network, local area network (LAN), wide area network (WAN), or the like.  The network 126 may include various network interfaces, adapters, modems, and other networking devices for communicatively connecting the client devices 100, the application server 202, and the external song database cluster 204 referenced in FIG. 2.  The network 126 may also include configurations for point-to-point connections.).
Regarding claim 17, Krasadakis teaches, a method comprising:
selecting, by a second Al application of a second Al computer, an offer for a dataset on an offering platform (Krasadakis [0015]: As a general introduction, the AI negotiators broadcast what the buyers and sellers are looking to purchase and sell, respectively, and in some examples, this is how initial matches between the buyer and seller AI negotiator bots are made.  Along these lines, a pairwise communication begins negotiations based on the parameters and the strategy setup for each agent.  In some examples, the buyer AI negotiators monitor the offers from the seller AI negotiators and negotiate the best deals possible based on pre-defined buying parameters and buyer elasticity set by the buyer.  Similarly, the seller AI negotiators negotiate the best deals possible for the sellers based on pre-defined buying parameters and seller elasticity set by the seller.  The disclosed examples allow a buyer to create a buyer AI negotiator for a product or service that interacts with the various seller AI negotiators of the retailers and identifies where to purchase the requested product or service based on buying parameters and elasticity of the consumer.);
transmitting, by the second Al application of the second Al computer, a response to the offer to a first Al application of a first Al computer associated with the offer (Krasadakis [0046]: Alternatively or additionally, the buyer 124 may allow the buyer negotiation elasticity 118 to be dynamically set based on the automated negotiations with AI seller agents.  For example, offers and counter-offers may be submitted and received by the AI buyer agent created on a server in response to the server receiving the buyer negotiation parameters 116 and 118.), 
wherein the first Al application of the first Al computer determines whether or not to provide the dataset to the second Al application of the second Al computer (Krasadakis [0112]: “… receiving a first acceptance from the buyer of the negotiated terms of the offer for the product or service, communicating the acceptance of the negotiated terms of the offer to a respective seller AI negotiation agent, receiving a second acceptance of the negotiated terms of the offer from a seller associated with the respective seller AI negotiation agent;” Here, based on the first and second acceptances of the seller’s offer, the dataset is provided to the buyer’s AI computing bot / computer.); and
Krasadakis does not clearly teach, receiving, by the second Al application of the second Al computer, the dataset from the first Al application of the first Al computer However, Tiell [0030] teaches, “The individual platforms 102 may each generate data 104 that is associated with end-user(s) 116, such as data describing user identity, user characteristics, user activities, user purchases, content browsed by the user, and so forth.  In some examples, the data 104 may be provided to the platform(s) 102 by the end-user 116, or may be otherwise generated based on the end-user's interactions with the platform 102.  The data 104 may include personally identifiable information (PII) of the end-user 116, such as user name(s), address(es), telephone number(s), login information (e.g., credentials) to access the individual platform 102, or other information that may enable identification of the particular end-user 116 or that is particularly associated with the end-user 116.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Krasadakis et al. to the Tiell’s system by adding the feature of user interactions. The references (Krasadakis and Tiell) teach features that are analogous art and they are directed to the same field of endeavor, such as artificial intelligence data. Ordinary skilled artisan would have been motivated to do so to provide Krasadakis’s system with enhanced data. (See Tiell [Abstract], [0019], [0030], [0043], [0053]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 18, the method of claim 17, further comprising: analyzing the dataset from the first Al computer (Krasadakis [0060]: Additionally or alternatively, the elasticity may be influenced by market conditions determined by the buyer and seller AI negotiators 206 and 208, respectively, analyzing various data, or real-time data feeds, in the database cluster 204 exposed through the market intelligence component 210.).
Regarding claim 19, the method of claim 18, further comprising: posting a review of the analyzed dataset to a reputation blockchain (Tiell [0053]: In some instances, if a reviewer has a higher reputation and/or rating themselves, their reviews may be assigned a greater weight (e.g., compared to other reviewers) when determining the aggregate trust metric.).
Regarding claim 20, the method of claim 17, further comprising: 
posting a value (Krasadakis [0045]: Moreover, the buyer negotiation parameters 116 may indicate specific values, ranges, and/or weightings for the buyer parameter mentioned herein.  For example, a range of specifications may be provided by the buyer 124 and designated as more important than a particular delivery date and price point.  Moreover, in some examples, the buyer 124 may also specify corresponding buyer negotiation elasticity 118 for the any of the buyer negotiation parameters 116.) to a blockchain in association with the response to the offer (Tiell [0057]: In some implementations, the data tracking information 118 includes a blockchain for a portion of data 104, where a portion may be one or more records, one or more data objects, or any other amount of data 104.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Exertier, US 2021/0064346, Support System for designing an artificial intelligence application, executable on distributed computing platforms
Lafontaine, US 2020/0143242, System and method for creating and providing crime intelligence based on crowdsourced information stored on a blockchain.
Rodriguez, US 2019/0332921, Decentralized storage structures and methods for artificial intelligence systems
Davis, US 10,635,471, System and Method for an autonomous entity 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-39783978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154


/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154